Case 1:20-cv-21289-MGC Document 23 Entered on FLSD Docket 05/19/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-cv-21289-COOKE/GOODMAN

  ALFRED POLLACK,

                Plaintiff

  vs.

  ANDREW M. SAUL, Commissioner of Social
  Security,

              Defendant.
  _____________________________________/
                      ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION
         THIS MATTER is before me upon the Report and Recommendation (“R&R”) of
  the Honorable Jonathan Goodman, U.S. Magistrate Judge, ECF No. 22. The R&R concerns
  the parties’ motions for summary judgement, ECF Nos. 17; 18, Defendant’s unopposed
  motion to withdraw their motion for summary judgement, ECF No. 20, and Defendant’s
  unopposed motion to remand, ECF No. 21.
         In his R&R, Judge Goodman recommends that I allow the withdrawal of
  Defendant’s summary judgement motion, substitute the summary judgement motion with
  Defendant’s motion to remand, grant Defendant’s motion to remand, and enter a judgement
  of remand of the cause to the Commissioner of Social Security for further proceedings.
  ECF No. 22 at 2. The parties have not filed objections to the R&R, and the time to do so has
  passed.
         I have reviewed parties’ motions, the briefing and accompanying exhibits, Judge
  Goodman’s R&R, the record, and the relevant legal authorities. Having done so, I find
  Judge Goodman’s R&R to be clear, cogent, and compelling.
         Accordingly, Judge Goodman’s R&R, ECF No. 22, is AFFIRMED and ADOPTED
  as the Order of this Court. It is hereby ORDERED and ADJUDGED that:
         1. The Court will GRANT Defendant’s motion to withdraw, WITHDRAW
            Defendant’s motion for summary judgement and SUBSTITUTE Defendant’s



                                               1
Case 1:20-cv-21289-MGC Document 23 Entered on FLSD Docket 05/19/2021 Page 2 of 2




            motion for summary judgement with the motion to remand.
         2. The Court will GRANT the motion to remand and REMAND this action to the
            Commissioner of Social Security for further proceedings.
         In addition, the Court will DENY without prejudice Plaintiff ’s motion for summary
  judgement, ECF No. 17. The Clerk shall ADMINISTRATIVELY CLOSE this case.
         DONE and ORDERED in chambers, at Miami, Florida, this 19th day of May 2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                              2
